UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-01236 DWS Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 9/30/2012 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2012 Semiannual Report to Shareholders DWS Alternative Asset Allocation Fund Contents 4 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 9 Investment Portfolio 12 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 21 Notes to Financial Statements 33 Information About Your Fund's Expenses 35 Investment Management Agreement Approval 40 Summary of Management Fee Evaluation by Independent Fee Consultant 44 Account Management Resources 46 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. The fund expects to invest in underlying funds that emphasize alternatives or non-traditional asset categories or investment strategies, and as a result, it is subject to the risk factors of those underlying funds. Some of those risks include stock market risk, credit and interest rate risk, volatility in commodity prices and high-yield debt securities, short sales risk and the political, general economic, liquidity and currency risks of foreign investments, which may be particularly significant for emerging markets. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. The fund expects to have direct and indirect exposure to derivatives, which may be more volatile and less liquid than traditional securities. The fund could suffer losses on its derivative positions. See the prospectus for additional risks and specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary September 30, 2012 (Unaudited) Average Annual Total Returns as of 9/30/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year Life of Fund* Class A 4.03% 11.98% 6.83% 1.60% 2.32% Class C 3.63% 11.10% 6.03% 0.84% 1.49% MSCI World Index† 1.30% 21.59% 7.48% -2.15% -1.21% Barclays U.S. Aggregate Bond Index† 3.68% 5.16% 6.19% 6.53% 6.72% S&P 500® Index† 3.43% 30.20% 13.20% 1.05% 2.03% Blended Index† 2.15% 16.85% 7.52% 0.92% 1.66% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -1.95% 5.54% 4.74% 0.41% 1.16% Class C (max 1.00% CDSC) 2.63% 11.10% 6.03% 0.84% 1.49% MSCI World Index† 1.30% 21.59% 7.48% -2.15% -1.21% Barclays U.S. Aggregate Bond Index† 3.68% 5.16% 6.19% 6.53% 6.72% S&P 500® Index† 3.43% 30.20% 13.20% 1.05% 2.03% Blended Index† 2.15% 16.85% 7.52% 0.92% 1.66% No Sales Charges Class R 3.84% 11.73% 6.57% 1.36% 2.07% Class S 4.12% 12.14% 7.09% 1.85% 2.51% Institutional Class 4.12% 12.27% 7.09% 1.85% 2.51% MSCI World Index† 1.30% 21.59% 7.48% -2.15% -1.21% Barclays U.S. Aggregate Bond Index† 3.68% 5.16% 6.19% 6.53% 6.72% S&P 500® Index† 3.43% 30.20% 13.20% 1.05% 2.03% Blended Index† 2.15% 16.85% 7.52% 0.92% 1.66% ‡ Total returns shown for periods less than one year are not annualized. * The Fund commenced operations on July 31, 2007. The performance shown for each index is for the time period of July 31, 2007 through September 30, 2012, which is based on the performance period of the life of the Fund. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated August 1, 2012 are 2.10%, 2.83%, 4.96%, 1.95% and 1.79% for Class A, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Returns shown for Class R shares for the period prior to its inception on June 1, 2011 are derived from the historical performance of Class A shares of the DWS Alternative Asset Allocation Fund during such periods have been adjusted to reflect the higher total annual operating expenses. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 31, 2007. The performance shown for each index is for the time period of July 31, 2007 through September 30, 2012, which is based on the performance period of the life of the Fund. † The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Barclays U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Blended Index is calculated using the performance of two unmanaged indices, representative of stocks (the MSCI World Index (70%)) and bonds (the Barclays U.S. Aggregate Bond Index (30%)). These results are summed to produce the aggregate benchmark. Net Asset Value and Distribution Information Class A Class C Class R Class S Institutional Class Net Asset Value: 9/30/12 $ 3/31/12 $ Distribution Information: Six Months as of 9/30/12: Income Dividends $ $ — $ $ $ Morningstar Rankings — Multialternative Funds Category as of 9/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 22 of 11 3-Year 13 of 11 5-Year 7 of 40 16 Class C 1-Year 28 of 14 3-Year 20 of 17 5-Year 13 of 40 31 Class R 1-Year 25 of 13 Class S 1-Year 21 of 11 3-Year 7 of 6 5-Year 3 of 40 6 Institutional Class 1-Year 20 of 10 3-Year 8 of 6 5-Year 4 of 40 8 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Management Team Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the fund. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Robert Wang, Head of Portfolio Management and Trading, QS Investors Began managing the fund in 2007. • Joined QS Investors in 2010 after 28 years of experience of trading fixed income, foreign exchange and derivative products at Deutsche Asset Management and J.P. Morgan. • BS, The Wharton School, University of Pennsylvania. Inna Okounkova, Head of Strategic Asset Allocation Portfolio Management, QS Investors Began managing the fund in 2007. On leave through December 31, 2012. • Joined QS Investors in 2010 after 11 years with Deutsche Asset Management as a quantitative analyst, portfolio manager and Head of Strategic Asset Allocation Portfolio Management. • MS, Moscow State University; MBA, University of Chicago — Graduate School of Business. Thomas Picciochi, Head of Global Tactical Asset Allocation Portfolio Management and Trading, QS Investors Began managing the fund in 2007. • Joined QS Investors in 2010 after 24 years of experience in portfolio management and various research and analysis positions at Deutsche Asset Management, State Street Global Advisors, FPL Energy, Barnett Bank, Trade Finance Corporation and Reserve Financial Management. • BA and MBA, University of Miami. Ellen Tesler, Portfolio Manager, QS Investors Joined the fund in 2012. • Member of the QS Investors portfolio management and trading group. • Formerly at DB Advisors (2000-2010). Prior to joining DB Advisors, one year as an analyst at Lord Abbett and Company. • BBA and MBA from Pace University. Portfolio Summary (Unaudited) Asset Allocation (As a % of Investment Portfolio) 9/30/12 3/31/12 Market Neutral DWS Disciplined Market Neutral Fund 15% 17% Emerging Markets DWS Emerging Markets Equity Fund DWS Enhanced Emerging Markets Fixed Income Fund WisdomTree Emerging Markets Local Debt Fund 15% 16% Commodities DWS Enhanced Commodity Strategy Fund 13% 15% Floating Rate Notes DWS Floating Rate Fund 11% 11% Global Infrastructure DWS RREEF Global Infrastructure Fund 10% 9% Treasury Inflation-Protected Securities DWS Global Inflation Fund 10% 10% Global Real Estate DWS RREEF Global Real Estate Securities Fund 9% 11% Timber iShares S&P Global Timber & Forestry Index Fund 4% 0% Preferred Stock iShares S&P U.S. Preferred Stock Index Fund 4% 3% Agriculture Market Vectors Agribusiness Fund 3% — Convertible Securities SPDR Barclays Capital Convertible Securities 3% 2% International and Emerging-Markets Small Cap iShares MSCI EAFE Small Cap Index ETF* Vanguard FTSE All World ex-US Small-Cap Fund* WisdomTree Emerging Markets SmallCap Dividend Fund 1% 2% Money Market Fund Central Cash Management Fund 1% 1% International Treasury Bond SPDR Barclays Capital International Treasury Bond 1% 3% 100% 100% * Not held in the portfolio as of September 30, 2012. Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 44 for contact information. Investment Portfolio as of September 30, 2012 (Unaudited) Shares Value ($) Mutual Funds 79.4% DWS Disciplined Market Neutral Fund "Institutional" (a) DWS Emerging Markets Equity Fund "Institutional" (a) DWS Enhanced Commodity Strategy Fund "Institutional" (a) DWS Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) DWS Floating Rate Fund "Institutional" (a) DWS Global Inflation Fund "Institutional" (a) DWS RREEF Global Infrastructure Fund "Institutional" (a) DWS RREEF Global Real Estate Securities Fund "Institutional" (a) Total Mutual Funds (Cost $498,651,785) Exchange-Traded Funds 18.5% iShares S&P Global Timber & Forestry Index Fund iShares S&P U.S. Preferred Stock Index Fund Market Vectors Agribusiness Fund SPDR Barclays Capital Convertible Securities SPDR Barclays Capital International Treasury Bond WisdomTree Emerging Markets Local Debt Fund WisdomTree Emerging Markets SmallCap Dividend Fund Total Exchange-Traded Funds (Cost $121,623,071) Cash Equivalents 0.7% Central Cash Management Fund, 0.15% (a) (b) (Cost $4,367,084) % of Net Assets Value ($) Total Investment Portfolio (Cost $624,641,940)† Other Assets and Liabilities, Net Net Assets † The cost for federal income tax purposes was $678,499,480. At September 30, 2012, net unrealized depreciation for all securities based on tax cost was $3,841,718. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $50,678,313 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $54,520,031. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) The rate shown is the annualized seven-day yield at period end. S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt At September 30, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year Australian Treasury Bond AUD 12/17/2012 10 Year Canadian Government Bond CAD 12/18/2012 Federal Republic of Germany Euro-Schatz EUR 12/6/2012 United Kingdom Long Gilt Bond GBP 12/27/2012 Total unrealized appreciation At September 30, 2012, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year Japanese Government Bond JPY 12/11/2012 37 ) 10 Year U.S. Treasury Note USD 12/19/2012 ) 2 Year U.S. Treasury Note USD 12/31/2012 ) Federal Republic of Germany Euro-Bund EUR 12/6/2012 ) Total unrealized depreciation ) At September 30, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD NOK 10/24/2012 UBS AG USD NZD 10/24/2012 UBS AG USD SEK 10/24/2012 UBS AG CHF USD 10/24/2012 UBS AG JPY USD 10/24/2012 UBS AG EUR AUD 10/24/2012 UBS AG AUD USD 10/24/2012 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD CAD 10/24/2012 ) UBS AG GBP USD 10/24/2012 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Mutual Funds $ $
